Citation Nr: 1219641	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  10-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.R. and H.R.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had initial active duty for training in the U.S. Marine Corps Reserve from May 2000 to August 2000 and had active service from March 2003 to October 2003.  

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the October 2007 decision, the RO denied entitlement to service connection for major depressive disorder with generalized anxiety disorder (claimed as nervous condition and panic attacks).  In December 2007, within the appeal period following notice of the October 2007 decision, the Veteran requested reconsideration of the October 2007 decision and submitted additional relevant evidence in support of her appeal.  Also, additional VA outpatient mental health records dated in 2007 were obtained and associated with the claims file.  The June 2008 rating decision confirmed the previous denial and the Veteran appealed.  

In June 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  She asserts that although she was treated once prior to service for some mental health problems, she did not develop a chronic psychiatric disorder until she entered active service in 2000.  The Veteran further asserts that her acquired psychiatric disorder, which had its onset in service, was permanently worsened during her second period of active service.  Finally, there is evidence in the record to suggest that the Veteran may have a diagnosis of posttraumatic stress disorder (PTSD) as a result of stressors which occurred during her second period of active service, including a claimed personal assault/sexual trauma and a miscarriage in April 2003.  

Service treatment records, VA outpatient records, private medical records, and personal hearing testimony reveal that there is no evidence of a diagnosed chronic pre-existing psychiatric disorder.  The Veteran's enlistment examination prior to her first period of service does not show complaints, findings or a diagnosis of any chronic psychiatric disorder.  The Veteran testified that she was treated one time prior to her first period of service for some problems and tried taking Prozac at her doctor's request for one week at some point in high school, but both she and her doctor decided she did not need it.  She testified that no specific psychiatric disorder was diagnosed at that time.  

Although there is no indication in the Veteran's service treatment records (STRs) of any treatment for mental health until late 2000 and 2001, after her first period of service, it is significant that a July 2001 private treatment records notes that the Veteran reported increasing depression one year earlier, which coincides with an onset during the Veteran's first period of service.  Other records indicate the Veteran began "struggling during boot camp" and one private report from April 2003 notes that the Veteran's symptoms got worse in 2000 when she joined the military.  

The STRs and private records also note a steady decline from April 2003 around the time of the Veteran's miscarriage.  The Veteran also reported that she suffered a sexual assault during that time period, and there is some question as to whether the Veteran has developed PTSD as a result of these stressors.  

It appears from the record that the Veteran may have developed major depressive disorder during service, and possibly PTSD.  More recent VA mental health records, including an October 2007 and  May 2009 psychiatry note, now show a diagnosis of opioid dependence, in remission; panic disorder; bipolar disorder; and probable PTSD from MST; however, there is no medical opinion as to whether her current psychiatric disorder is the same disorder that surfaced during her first period of active service; or, that was made worse by her second period of active service.  The Veteran has not been afforded a VA examination to address these questions, including whether the Veteran's in-service depression is productive of the same symptomatology as the more recently diagnosed bipolar disorder.  

At her video conference, the appellant testified that prior to service, her symptoms were mild, and that she did not actually have bipolar disorder or major depressive disorder until service.  She testified that she was just a little depressed prior to service, and that she became very depressed during service, and even more so when she was sexually assaulted and then miscarried in May 2003.  In other words, the Veteran testified that she went into active duty healthy, without a psychiatric disorder, and developed the disorder during service, and has continuously struggled since that time.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. 

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  The General Counsel  concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In sum, when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) . 

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  Evidence of the appellant being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

As noted above, it is unclear as to whether the Veteran has a current psychiatric disorder that had its onset during service, and/or whether she had a pre-existing disorder that was permanently worsened by service.  These questions must be addressed by a medical professional.  

In addition, it appears that the Veteran may have been on duty in July 2001 when she was seen for psychiatric assessment.  Accordingly, attempts should be made to verify whether she was on active duty for training or inactive duty for training at the time.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request recent VA medical records pertaining to the veteran that are not already of record.  The RO should also request that the Veteran submit or identify relevant medical records that have not already been associated with the claims folder including records from St. Mary's Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that date from May 2009.  

2.  Request that the Veteran provide or identify medical records pertaining to treatment of her psychiatric symptoms that are not already of record, including records from St. Mary's Medical Center.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private mental health records of the Veteran that have not been previously secured.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Verify through the appropriate channels, which may include the Defense Finance and Accounting Service, whether the Veteran's service in July 2001 was active duty for training or inactive duty for training.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain any identified records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After completion of the above directives, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any acquired psychiatric disorder, including, but not limited to major depressive disorder, panic disorder, bipolar disorder and/or PTSD due to personal assault.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner in this regard should elicit from the Veteran and record a full clinical history referable to acquired psychiatric disorders, including the PTSD.  The examiner should first identify what current psychiatric disorder(s) exist and reconcile the disorder(s) found with the psychiatric diagnoses of record.  

The examiner should opine as to when the Veteran's acquired psychiatric disorder(s) began.  Did the psychiatric disorder(s) begin prior to her first period of service (before May 2000); during her first period of service; during the period in between August 2000 and March 2003 (in between periods of active duty); and/or during her second period of active service (beginning in 3/2003).  

If the examiner determines that the disorder pre-existed her first period of service (before May 2000) or the period of service from March 2003 to October 2003, the examiner should opine whether it is clear and unmistakable (i.e., undebatable) that the disorder(s) pre-existed either period of service.  If so, is it clear and unmistakable that the disorder(s) were not permanently aggravated beyond the natural progression during those periods of service.  

If the examiner determines that the Veteran had a psychiatric disorder that pre-existed the period of service in July 2001, and the RO has verified that he was on a period of active duty for training in July 2001, then the examiner should opine as to whether any pre-existing psychiatric disorder was, as likely as not (a 50 percent or higher likelihood) permanently aggravated beyond the natural progress during that period of active duty for training.

If the above responses are negative, the examiner should address whether the Veteran's current psychiatric disorder(s) began in or are related to her periods of active service or active duty for training.   

The examiner must keep in mind that the Veteran is competent to report events that happened to her such as being sexually abused in service; and, moreover, the Veteran's miscarriage in May 2005 is corroborated by the medical evidence of record.  The examiner should specifically opine as to whether the Veteran has PTSD and if so the etiology thereof.  Specifically, does she have PTSD that is at least as likely as not the result of an in-service stressor.  If the examiner opines she has PTSD due to sexual assault during service, the examiner should opine as to whether the evidence indicates that a personal assault occurred.   

All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

5.  Ensure that all development action has been completed in accordance with the above directives.  If the examination report is insufficient, it must be returned to the examiner for corrective action.  After any further development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

